Citation Nr: 1200059	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  07-24 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether the reduction from 20 percent to 10 percent for the Veteran's service-connected left knee osteoarthritis from October 1, 2006 to June 25, 2008, was proper.  

2.  Entitlement to a disability evaluation in excess of 20 percent for the service-connected left knee disability, status post-operative medial meniscectomy with anterior cruciate ligament (ACL) reconstruction, on the basis of instability.  

3.  Entitlement to a separate disability evaluation in excess of 20 percent for the  service-connected left knee osteoarthritis with painful motion.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1982 to September 1982 with subsequent service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in Portland, Oregon.  These claims were previously remanded by the Board in August 2009 for further evidentiary development.  

The issue of the propriety of the reduction in the Veteran's left knee osteoarthritis disability evaluation, as of October 1, 2006, has not previously been bifurcated and listed as a separate issue on appeal.  However, this issue is part of the Veteran's overall claim seeking increased benefits; and, as the record also reflects that the Veteran perfected an appeal of the July 2006 rating decision that reduced his benefits to 10 percent, the Board has jurisdiction over this matter.  In the interest of clarity, the matter of the propriety of the reduction has been listed as a separate issue as noted on the cover page of this decision.  

The issues of entitlement to increased disability evaluations for left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  In a May 2004 rating decision, the RO assigned a 20 percent disability evaluation for the service-connected osteoarthritis of the left knee, effective from February 20, 2004.  

2.  In a July 2006 rating decision, the RO decreased the Veteran's disability evaluation for the service-connected osteoarthritis of the left knee to 10 percent, effective as of October 1, 2006.  

3.  At the time of the reduction of the Veteran's benefits, his 20 percent disability evaluation for osteoarthritis of the left knee had been in effect for less than five years.  

4.  In an October 2008 rating decision, the RO increased the Veteran's disability evaluation for the service-connected osteoarthritis of the left knee to 20 percent, effective from February 25, 2008.  

5.  Improvement in the Veteran's service-connected osteoarthritic left knee disability was not shown during the period from October 1, 2006 to February 25, 2008.  


CONCLUSION OF LAW

The reduction from 20 percent to 10 percent from October 1, 2006 to February 25, 2008 was not proper, and the requirements for restoration of a 20 percent disability evaluation for osteoarthritis of the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5260-5010, as of October 1, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.71a, Diagnostic Codes 5010, 5260 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to the propriety of the reduction, that benefit is granted in full, to the extent that the Veteran's original 20 percent rating has been restored from October 1, 2006.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

The Propriety of the Reduction from 20 percent to 10 percent for the service-connected left knee osteoarthritis from October 1, 2006 to February 25, 2008

Service connection was initially established for a post-operative medial meniscectomy of the left knee in a March 2001 rating decision.  A disability evaluation of 10 percent was assigned under Diagnostic Code 5257, effective from June 6, 2000.  Subsequently, in a December 2002 rating decision, the Veteran was granted a separate disability evaluation of 10 percent for osteoarthritis of the left knee under Diagnostic Code 5010, effective from July 10, 2001.  The RO continued the previously assigned 10 percent disability evaluation for the service-connected residuals of the Veteran's medial meniscectomy.  In May 2004, the RO increased the Veteran's disability evaluations to 20 percent for both his left knee medial meniscectomy and his left knee osteoarthritis, effective from February 20, 2004.  

In January 2005, VA received another claim from the Veteran seeking an increased disability evaluation for his left knee disabilities.  In a December 2005 rating decision, the RO continued the Veteran's 20 percent disability evaluation for the service-connected residuals of the left knee meniscectomy and proposed to decrease his 20 percent disability evaluation for the left knee osteoarthritis to 10 percent.  His disability evaluation was subsequently reduced in a July 2006 rating decision, effective as of October 1, 2006.  The Veteran's timely notice of disagreement was received at the RO in June 2007.  In an October 2008 Decision Review Officer decision, the RO increased the disability to 20 percent, but only effective from June 26, 2008.  The Veteran thereafter perfected an appeal to the Board that included the propriety of the reduction from 20 percent to 10 percent for the service-connected left knee osteoarthritis, which, ultimately was effective from October 1, 2006 through June 25, 2008.  After that time, an increased rating to 20 percent was assigned; which, essentially equates to a restoration of the 20 percent rating as of June 26, 2008.  

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when an RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio. See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Where a disability rating has been in effect less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c).  In making this determination, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2011); Brown v. Brown , 5 Vet. App. at 413, 420 (1993).  

These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000); Brown, 5 Vet. App. at 420-21. 

The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must show that the improvement in the disability actually reflects an improvement in his ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2011). 

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107  (West 2002); 38 C.F.R. § 3.102 (2011).  However, the Court has specified a different burden of proof with respect to rating reduction claims.  Because the issue in this case is whether the RO was justified in reducing the Veteran's 30 percent rating, rather than whether the Veteran was entitled to "reinstatement" of the 30 percent rating, the Board is required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a) , that a rating reduction was warranted.  See Brown, 5 Vet. App. at 421; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 

For ratings in effect for five years or more, there are other specific requirements that must be met before VA can reduce a disability rating.  See 38 C.F.R. § 3.344.  However, as outlined above, the Veteran's 20 percent disability evaluation had not been in effect for five years, and as such, these requirements do not pertain to his claim.  

Based on a thorough review of the record, and for the reasons detailed below, improvement in the Veteran's service-connected osteoarthritis of the left knee was not shown as of October 1, 2006; thus, the reduction in the assigned disability rating for the Veteran's osteoarthritis of the left knee from 20 percent to 10 percent, as of October 1, 2006, was not proper.  According to the July 2006 rating decision that reduced the Veteran's disability evaluation, the Veteran's June 2005 VA examination revealed an improvement in his overall disability.  According to the June 2005 VA examination report, the Veteran denied any instability to the left knee and had a range of motion from 0 degrees to 130 degrees without pain.  The Veteran was noted to have an additional loss of between 15 and 20 degrees of motion upon repetition.  The July 2006 rating decision notes that the Veteran had not described any additional loss of motion since this examination, and as such, further examination was not warranted.  

However, the above assertion is not accurate.  In a January 2006 notice of disagreement, the Veteran explicitly stated that the June 2005 VA examination results were inaccurate because he did, in fact, suffer from constant pain and instability in his left knee, with three to four episodes of lost balance per week.  He requested an additional VA examination, but no such examination was provided to him prior to reducing his benefits.  

It was not until June 2008 that the Veteran's request for re-examination was honored.  During this examination, the Veteran was found to have left knee motion from 0 to 125 degrees, with pain past 90 degrees.  It was noted that it was within reason to assume that this Veteran would lose between 25 and 30 degrees of additional motion due to flare-ups and repetition.  

The Veteran's disability evaluation was subsequently increased to 20 percent, effective as of June 26, 2008 - the date of the above examination.  The RO reasoned that the examiner's statement that the Veteran's range of motion would be further decreased by "25 to 30" degrees could be presumed to mean that the Veteran lost between 13 to 15 degrees of extension and between 13 to 15 degrees of flexion.  As such, the Veteran was deemed to meet the criteria for the next-higher rating under Diagnostic Code 5260 for loss of extension of the left knee.  38 C.F.R. § 4.71a.  

Notably, the RO pointed out in the October 2008 rating decision that any estimated additional limitation of movement due to repetitive movement flare ups, i.e. 15 to 20 degrees, to be representative of the total loss of movement, divided equally between flexion and extension movements.  In turn, the RO continued, if the range of movement of the knee was 0 degrees of extension to 130 degrees of flexion, the additional loss of 15 to 20 degrees would be divided in two (i.e. 8 to 10 degrees), and those figures would be 1) added to the extension movement and 2) subtracted from the flexion movement.  As a result, left leg extension would be 8 to 10 degrees, while left leg flexion would be 120 to 122 degrees in this example.  It is unclear how the RO came to this conclusion, as no such assertion was offered by the examiner.  Furthermore, the June 2005 VA examination fails to demonstrate an actual improvement in the Veteran's left knee osteoarthritis.  

According to an earlier VA examination report from February 2005, the Veteran had a left knee range of motion from 0 degrees to 130 degrees, with an expected additional loss of 15 to 20 degrees upon repetition due to symptoms such as fatigability.  A March 2004 VA examination report found range of motion of 0 to 110 degrees, with an additional 15 to 20 degrees of limitation upon repetition.  

The February 2005 and March 2004 VA examination results are very similar to the June 2005 results upon which the Veteran's disability evaluation was reduced.  Nonetheless, the RO concluded that the June 2005 VA examination somehow demonstrated a clear improvement in his overall symptomatology.  As already noted, prior to reducing a Veteran's disability evaluation, VA must ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  The June 2005 VA examination fails to reflect a clear change in the Veteran's overall symptomatology, as the examination results are very similar to examinations performed within the preceding year.  Furthermore, the Veteran explicitly requested a new examination following the June 2005 examination, noting that the information contained in the evaluation was inaccurate and that he suffered from constant pain with frequent instability.  The Veteran is certainly competent to report these symptoms.  Therefore, it is not clear from the evidence of record whether the June 2005 VA examination was in fact thorough; and, it does not appear to paint an accurate picture of the severity of the Veteran's left knee osteoarthritis as of October 2006.  As such, it was inappropriate to reduce the Veteran's disability evaluation based on the information contained in the June 2005 VA examination report.  

Finally, based on the very nature of the disability alone, that of chronic degenerative osteoarthritis, it is not logical to think that a disability that is degenerative in nature would improve over time.  

Because the totality of the evidence, which includes the Veteran's statements, as well as the June 2005 VA examination, does not reflect a clear change in the Veteran's overall disability, and because it is unclear whether the June 2005 examination was thorough in light of the Veteran's allegations, the reduction of the Veteran's disability evaluation from 20 percent to 10 percent was improper.  Where the rating decision proposing reduction of a rating is not proper, the prior rating must be restored.  Restoration of a 20 percent evaluation for osteoarthritis of the left knee, as of October 1, 2006, is warranted.  


ORDER

The reduction from 20 percent to 10 percent for the service-connected osteoarthritis of the left knee was not proper; a 20 percent disability evaluation for osteoarthritis of the left knee from October 1, 2006 to February 25, 2008, is restored.  


REMAND

The Veteran seeks increased disability evaluations for the service-connected left knee osteoarthritis with painful motion and the service-connected left knee instability.  Specifically, the Veteran is seeking a disability evaluation in excess of 20 percent for the service-connected left knee disability, status post-operative medial meniscectomy with ACL reconstruction; and, a separate disability evaluation in excess of 20 percent for the service-connected osteoarthritis of the left knee.  A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was last afforded a VA examination of the left knee in June 2008.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  According to a May 2009 VA outpatient treatment record, the Veteran was experiencing pain that he rated as a "9/10" in his left knee and he was requesting a different medication because ibuprofen was no longer helpful.  Therefore, the Veteran should be scheduled for a new VA examination before appellate review proceeds.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the Veteran, obtain and associate with the claims file any private treatment records identified by the Veteran pertinent to his claims on appeal.  Additionally, obtain and associate with the claims file all pertinent VA medical records dated since November 2010.  

2.  Schedule the Veteran for a VA examination with an orthopedist to determine the current severity of his service-connected left knee disabilities.  All necessary tests should be completed.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the examination.  The examiner should describe in detail all symptomatology associated with the Veteran's left knee, including limitation of motion and instability.  The Veteran's lay statements regarding symptomatology should also be discussed and considered.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

A complete rationale must be provided for all opinions offered, and the Veteran's lay statements regarding his symptomatology must be considered and discussed.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The claims should then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


